Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 01/28/2022.
Allowable Subject Matter
4. Claim 1 is allowed. 
5. Claims 2, 5, 6, 14-19  are allowed as being dependent on the independent claim. 
6. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments filed with the office on 01/28/2022 were fully considered and found to be persuasive. Claim amendments overcome the prior art cited in the office action dated 12/15/2021.
The closet prior art of record,  Irle et al  (US 2021/0010881 A1) has common inventors, assignee and a same filing and foreign priority date. 
In related art, Eberl et al (2009/0256556 A1) teaches, A measurement system for detecting a rotary movement of a rotor that is situated in particular in rotatable fashion in a compressor housing of a jet engine, includes the rotor having vane elements that are preferably situated equidistant from one another on its periphery, and in addition at least one sensor being provided, and at least one material measure being fashioned on the rotor that can be periodically detected by the sensor due to the rotational movement, the material measure is formed by at least one modified vane element that is truncated in the area of the vane tip, the sensor outputting an identical measurement signal in each case when the vane elements travel past, and outputting a modified measurement signal when the modified vane element travels past.
However  Eberl et al fails to teach, “the rotor has a marker that is detectable via the at least one indexer, and wherein the at least one angle detector is designed as an inductive sensor and the at least one indexer is designed as a capacitive sensor, or, the at least one angle detector is designed as a capacitive sensor and the at least one indexer is designed as an inductive sensor”.  
The cited prior art does not teach or suggest “A device for determining an angle of rotation and/or a torque of a rotating part, the device comprising: at least one angle detector to detect an angular position of the rotating part relative to a reference position; and at least one indexer to index at a predetermined rotation or a 3600 rotation of the rotating part relative to the reference position, wherein the at least one angle detector comprises a rotor fixedly connected with the rotating part, the rotor having a base body for attachment to the rotating part and vanes extending radially outward from the base body,  wherein the rotor has a marker that is detectable via the at least one indexer, and wherein the at least one angle detector is designed as an inductive sensor and the at least one indexer is designed as a capacitive sensor, or, the at least one angle detector is designed as a capacitive sensor and the at least one indexer is designed as an inductive sensor”  (as recited in the independent claim 1).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858